NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 MING JIN; RUIFEN WAN,                            No. 07-73378

               Petitioners,                       Agency Nos. A079-522-796
                                                              A079-522-795
   v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Ming Jin and Ruifen Wan, natives and citizen of China, petition for review

of the Board of Immigration Appeals’ (“BIA”) order denying their motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed over a year after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish changed

circumstances in China to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d

988, 996 (9th Cir. 2008) (in order to prevail on a motion to reopen based on

changed country conditions, petitioner must produce “new facts” showing changed

conditions that now establish a prima facie case for relief).

       PETITION FOR REVIEW DENIED.




JK/Research                                2                                    07-73378